          Case 4:20-cv-00337-JGZ Document 8 Filed 08/25/20 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Deyoe R Harris,                                   No. CV-20-00337-TUC-JGZ
10                  Plaintiff,                         ORDER
11   v.
12   United States of America,
13                  Defendant.
14
15           On August 19, 2020, the Court entered an Order dismissing Plaintiff’s Complaint
16   with prejudice. (Doc. 6.) In that Order, the Court found that it lacked jurisdiction because
17   Plaintiff failed to show that the United States waived its sovereign immunity and because
18   Plaintiff lacked standing to bring a generalized grievance. Now pending before the Court,
19   is Plaintiff’s Motion for Reconsideration of that Order. (Doc. 7.) The Court will deny the
20   motion.
21           Reconsideration is proper upon a “showing of manifest error or a showing of new
22   facts or legal authority that could not have been brought to its attention earlier with
23   reasonable diligence.” LRCiv. 7.2(g)(1). “Any such motion shall point out with specificity
24   the matters that the movant believes were overlooked or misapprehended by the Court, any
25   new matters being brought to the Court’s attention for the first time and the reasons they
26   were not presented earlier, and any specific modifications being sought in the Court’s
27   order.” Id. “A motion for reconsideration should not be used to ask a court ‘to rethink what
28   the court had already thought through—rightly or wrongly.’” Defs. of Wildlife v. Browner,
       Case 4:20-cv-00337-JGZ Document 8 Filed 08/25/20 Page 2 of 2



 1   909 F. Supp. 1342, 1351 (D. Ariz. 1995) (quoting Above the Belt, Inc. v. Mel Bohannan
 2   Roofing, Inc., 99 F.R.D. 99, 101 (E.D. Va. 1983)).
 3          Plaintiff asserts that he is “adversely affected, like all Americans” because the
 4   punishment for rape and child molestation do not match the crime, and therefore he has
 5   standing to sue under the Tenth Amendment. Plaintiff hopes that this “will lead [the Court]
 6   to change the law for all in our society.”
 7          Plaintiff has not met any threshold requirement for reconsideration. Moreover,
 8   Plaintiff fails to address the United States’ sovereign immunity and fails to establish that
 9   he has a personal and individualized injury, both of which are independently sufficient to
10   uphold dismissal. Generalized grievances that “raise abstract questions of wide public
11   significance” are “most appropriately addressed in the representative branches.” San Diego
12   Cty. Gun Rights Comm. v. Reno, 98 F.3d 1121, 1131 (9th Cir. 1996) (quoting Valley Forge
13   Christian Coll. v. Ams. United for Separation of Church & State, Inc., 454 U.S. 464, 474-
14   75 (1982)).
15          Accordingly,
16          IT IS ORDERED that Plaintiff’s Motion for Reconsideration (Doc. 7) is DENIED.
17          Dated this 25th day of August, 2020.
18
19
20
21
22
23
24
25
26
27
28


                                                  -2-
